                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                                   Case No. 5:19-CV-153-FL

                                                  )
 UNITED STATES OF AMERICA, ex rel.                )
 Jean Clark, and the STATE OF NORTH               )
 CAROLINA, ex rel. Jean Clark,                    )
                                                  )
        Plaintiffs,                               )
                                                  )       PLAINTIFF’S NOTICE OF
 v.                                               )   VOLUNTARY DISMISSAL WITHOUT
                                                  )   PREJUDICE PURSUANT TO FED. R.
 WAKEMED, d/b/a WakeMed Health and                )         CIV. P. 41(a)(1)(A)(i)
 Hospitals,                                       )
                                                  )
        Defendant.                                )
                                                  )

       PLEASE TAKE NOTICE of Plaintiff’s voluntary dismissal of the above-captioned action

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). Such dismissal is with the permission of the government

and without prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(B).



Dated: August 12, 2020                       NICHOLS KASTER, PLLP

                                             /s/Rebekah L. Bailey
                                             Rebekah L. Bailey, MN Bar No. 0389599*
                                             Matthew H. Morgan, MN Bar No. 304657*
                                             Charles Delbridge, MN Bar No. 0386639*
                                             4600 IDS Center, 80 South 8th Street
                                             Minneapolis, MN 55402
                                             Telephone (612) 256-3200, Fax (612) 215-6870
                                             bailey@nka.com,
                                             morgan@nka.com,
                                             cdelbridge@nka.com

                                             *Special appearance

                                             ATTORNEYS FOR RELATOR




          Case 5:19-cv-00153-FL Document 24 Filed 08/13/20 Page 1 of 2
Dated: August 13, 2020              GIBBONS LEIS, PLLC

                                    /s/Philip Gibbons
                                    Philip Gibbons, NC #50276
                                    Jason Chestnut, NC #52066
                                    14045 Ballantyne Corporate Pl #325
                                    Charlotte, NC 28277
                                    Telephone (704) 734-9816
                                    Fax (704) 734-9816
                                    phil@gibbonsleis.com
                                    jason@gibbonsleis.com

                                    LOCAL CIVIL RULE 83.1(D) COUNSEL FOR
                                    RELATOR




                                      2

         Case 5:19-cv-00153-FL Document 24 Filed 08/13/20 Page 2 of 2
